Citation Nr: 0623346	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right ankle disability and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The file was later transferred to the 
jurisdiction of the Anchorage, Alaska RO.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that at the Travel Board hearing held in May 
2006, the veteran's representative raised the claim of clear 
and unmistakable error (CUE) in the rating decision issued by 
the RO in December 1999.  The CUE question is inextricably 
intertwined with the issue now before the Board and must be 
decided in the first instance by the RO.  This issue is 
discussed more fully in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision, the RO 
denied service connection for residuals of a right ankle 
fracture.

2.  The evidence associated with the claims file subsequent 
to the December 1999 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for right 
ankle disability.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a right 
ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability.  Although the RO denied reopening of the claim, 
the Board must determine on its own whether the claim should 
be reopened because this is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen, including any discussion 
of the requirements outlined in Kent v. Nicholson, No. 04-181 
(U.S. Vet.App. Mar. 31, 2006).  With respect to the reopened 
claim, the record reflects that in August 2003 the RO sent 
the veteran a letter informing him of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  
The letter provided adequate notice with respect to the 
evidence necessary to establish entitlement to service 
connection, but did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As explained below, the only issue the Board 
has made a final determination on is whether or not there is 
new and material evidence to reopen the claim.  The issue of 
entitlement to service connection for a right ankle 
disability is being remanded back to the RO for further 
development and consideration.  Therefore, the RO will have 
the opportunity to correct this error before a final decision 
on the veteran's service connection claim is made. 

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been provided an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Legal Criteria

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

The veteran's claim of entitlement to service connection for 
a right ankle disability was initially denied by the RO in a 
December 1999 rating decision.  The veteran did not appeal 
that decision.  In May 2003, the veteran filed a new claim to 
reopen the claim for service connection for a right ankle 
disability.  In September 2003, the RO denied the claim to 
reopen based on the fact that there was no new and material 
evidence submitted.

At the time of the December 1999 rating decision, the 
competent evidence then of record established that the 
veteran had a currently diagnosed right ankle disability.  In 
April 1999, a VA medical examiner diagnosed the veteran with 
severe degenerative joint disease, bilateral ankles and foot.  
The record also included the veteran's service medical 
records, which contain evidence of a pre-existing injury to 
the right ankle, as well as treatment in service.  More 
specifically, the veteran's discharge examination report 
notes that the veteran fractured his right ankle in 1956, six 
years prior to entering active military service.  The injury 
was reportedly severe enough to require the veteran to wear a 
cast for eight weeks.  The record at that time also included 
statements made by the veteran himself that he had aggravated 
a pre-existing right ankle fracture while on active military 
duty.  

At the time of the December 1999 rating decision, although 
the record contained post-service treatment records, the RO 
had found that the only evidence of an in-service injury in 
the veteran's service medical records was a notation made in 
October of 1963, indicating that the veteran had been seen 
for a twisted right ankle.  Accordingly, no evidence of any 
aggravation of the veteran's pre-existing injury of the right 
ankle during his active military service was found.  

The evidence received after the December 1999 denial 
indicates that the veteran may have aggravated his pre-
existing right ankle disability while in service.  Through 
discussion at an informal RO conference held in September 
2004 and at his Travel Board hearing held in May 2006, the 
veteran and his representative indicated that contrary to 
what the RO had reported, the veteran was seen on several 
different occasions while on active duty for problems related 
to his right ankle, and was required after one injury in 
particular to wear a cast as part of his treatment.  

The evidence received after the December 1999 rating decision 
also includes VA and private medical records dated from 
January 2002 to August 2004, which give a more complete 
account of the veteran's post-service treatment for his right 
ankle disability.  This evidence is not cumulative or 
redundant of the evidence previously of record; it is also 
related to an unestablished fact necessary to substantiate 
the claim, i.e., that the veteran's pre-existing condition 
was aggravated during active military duty.  Moreover, this 
evidence is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for a right 
ankle disability is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a right 
ankle fracture is reopened and to this extent only, the 
appeal is granted.


REMAND

Service Connection Claim

The veteran's original claim for service connection for a 
right ankle disability was denied by the RO in a December 
1999 rating decision.  The veteran did not appeal this 
decision but he has since submitted evidence which the Board 
has found to be new and material.  Consequently, as noted 
above, the Board has reopened the veteran's claim for service 
connection for a right ankle disability  

In light of the action taken above, the Board notes that a de 
novo review of the veteran's claim for entitlement to service 
connection for residuals of a right ankle fracture is 
required.

CUE Claim

As noted above, the veteran's representative raised the issue 
of clear and unmistakable error in the rating decision issued 
by the RO in December 1999.  The representative claims that 
the RO failed to accurately report the veteran's medical 
history with regard to the number and nature of injuries he 
sustained to his right ankle while in service.  As this issue 
is inextricably intertwined with the issue of entitlement to 
service connection for a right ankle disability, it must be 
referred back to the RO to adjudicate before a final 
determination on the service connection claim can be made.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2005), and any other 
applicable legal precedent.  Appellant 
should specifically be requested to 
provide any evidence in his possession 
that pertains to the claim, including to 
the allegation of CUE in the December 
1999 rating decision.  If it is indicated 
that there is additional evidence to be 
obtained, the parties responsible should 
undertake to obtain that evidence.  To 
the extent that his assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  After allowing time for response, the 
RO must adjudicate the matter of whether 
there was CUE in the December 1999 rating 
decision.

3.  If the claim for whether there is CUE 
in the December 1999 rating decision is 
denied, the appellant and his 
representative must be notified of the 
denial and advised of the appellant's 
appellate rights.  The appellant and his 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal (an NOD, and, after 
issuance of an SOC, a substantive appeal) 
must be perfected.  While the RO must 
furnish the appellant the appropriate 
time period in which to do so, the 
appellant should perfect an appeal of the 
claim for whether there is CUE in the 
December 1999 rating decision, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

4.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005). 




 Department of Veterans Affairs


